ICJ_140_ICERD_GEO_RUS_2008-12-02_ORD_01_NA_00_EN.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING APPLICATION
 OF THE INTERNATIONAL CONVENTION
 ON THE ELIMINATION OF ALL FORMS
     OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)


           ORDER OF 2 DECEMBER 2008




                 2008
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
       (GE
         u ORGIE c. FE
                     u DE
                        u RATION DE RUSSIE)


       ORDONNANCE DU 2 DE
                        u CEMBRE 2008

                            Official citation :
 Application of the International Convention on the Elimination of All
  Forms of Racial Discrimination (Georgia v. Russian Federation),
       Order of 2 December 2008, I.C.J. Reports 2008, p. 642




                       Mode officiel de citation :
Application de la convention internationale sur l’élimination de toutes les
  formes de discrimination raciale (Géorgie c. Fédération de Russie),
      ordonnance du 2 décembre 2008, C.I.J. Recueil 2008, p. 642




                                               Sales number
ISSN 0074-4441
ISBN 978-92-1-071053-4
                                               No de vente :   944

                                  2 DECEMBER 2008

                                       ORDER




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
      (GEORGIA v. RUSSIAN FEDERATION)




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’E
         u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DERATION DE RUSSIE)




                                  2 DE
                                     u CEMBRE 2008

                                    ORDONNANCE

               642




                            INTERNATIONAL COURT OF JUSTICE

   2008                                      YEAR 2008
2 December
General List
  No. 140                                  2 December 2008


                       CASE CONCERNING APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                             (GEORGIA v. RUSSIAN FEDERATION)




                                               ORDER


               The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 44 and 45, paragraph 1, of the Rules of Court,
                  Having regard to the Application filed in the Registry of the Court on
               12 August 2008, whereby Georgia instituted proceedings against the Rus-
               sian Federation for alleged violations of the International Convention on
               the Elimination of All Forms of Racial Discrimination,
                  Having regard to the request for the indication of provisional measures
               submitted by Georgia on 14 August 2008, as amended on 25 August
               2008, and to the Order by which the Court indicated provisional meas-
               ures on 15 October 2008 ;
                  Whereas, at a meeting held by the President of the Court with the
               Agents of the Parties on 25 November 2008 pursuant to Article 31 of the
               Rules of Court, H.E. Ms Tina Burjaliani, Agent of Georgia, and H.E.
               Mr. Kirill Gevorgian, Agent of the Russian Federation, referred to an
               agreement between the Parties with a view to requesting the Court to set
               a time-limit of nine months for the preparation of a Memorial by the
               Applicant and a time-limit of ten months for the preparation of a Counter-
               Memorial by the Respondent ;
               4

643      CONVENTION ON RACIAL DISCRIMINATION (ORDER 2 XII 08)


    Taking account of the agreement of the Parties,
    Fixes the following time-limits for the filing of the written pleadings :

    2 September 2009 for the Memorial of Georgia ;
    2 July 2010 for the Counter-Memorial of the Russian Federation ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this second day of December, two thou-
sand and eight, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of Georgia
and the Government of the Russian Federation, respectively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                           (Signed) Philippe COUVREUR,
                                                         Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071053-4

